


--------------------------------------------------------------------------------

      
        Exhibit 10.128      
    

EXECUTION COPY
 
LETTER AGREEMENT
 
Effective as of October 31, 2007
 


 
Reference is made to (a) that certain Membership Interest Purchase and
Contribution Agreement by and among Mr. Stanley C. Gale, SCG Holding Corp.,
Mack-Cali Realty Acquisition Corp. (“MCRAC”) and Mack-Cali Realty, L.P.
(“MCRLP”) dated as of March 7, 2006 and as amended through the date hereof (the
“Contribution Agreement”), and (b) that certain Non-Portfolio Property Interest
Contribution Agreement by and among Mr. Stanley C. Gale, Mr. Mark Yeager, GCF II
Investor LLC, The Gale Investments Company, LLC (“Gale Investments”), Gale &
Wentworth Vreeland, LLC, Gale Urban Solutions LLC, MSGW-ONE Campus Investors,
LLC, MCRAC and MCRLP dated as of May 9, 2006 (the “Non-Portfolio Property
Agreement”).  Capitalized terms used herein and not defined shall have the
meaning ascribed to such terms in the Contribution Agreement or the
Non-Portfolio Property Agreement, as applicable.


WHEREAS, the undersigned parties have entered into a series of transactions
pursuant to the Contribution Agreement and the Non-Portfolio Property Agreement
with respect to the development, management and ownership of the real property
that is the subject of such agreements; and


WHEREAS, the undersigned parties desire to enter into this Letter Agreement to
memorialize the understanding of the parties with respect to certain elements of
the subject transactions and to make certain revisions to such agreements.


NOW, THEREFORE, for and in consideration of the amounts set forth herein below,
the mutual promises herein contained and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by each party hereto,
and intending to be legally bound hereby, the parties hereby agree as follows:
 


1.  
Assignment and Assumption of M-C Belmar, LLC Membership Interests.



a.  
Mack-Cali Belmar Realty, LLC (“Mack Belmar”), the owner of a 99.9% Percentage
Interest in M-C Belmar, LLC, a Delaware limited liability company (“M-C
Belmar”), without representation or warranty except as set forth herein, hereby
sells, transfers, assigns, delivers and conveys to Gale Investments its
successors and assigns, all rights, title and interests in and to a 49.8%
Percentage Interest in M-C Belmar (the “Transferred Interests”), and Gale
Investments hereby accepts the Transferred Interests from Mack Belmar, it being
expressly understood and agreed that such transfer is without assumption of any
rights, obligations and liabilities of Mack Belmar heretofore or hereafter
accrued with respect to the Transferred Interests under or pursuant to that
certain Limited Liability Company Operating Agreement of M-C Belmar dated as of
June 15, 2006 (the “M-C Belmar Operating Agreement”) and as hereinafter amended
to reflect the transaction set forth herein.

 
 
 

--------------------------------------------------------------------------------



 
b.  
For and in consideration of the Transferred Interests, each member of M-C Belmar
hereby agrees to a restatement of its capital account balance and to modify the
terms of the M-C Belmar Operating Agreement relating to the distribution of Net
Cash Flows (as defined in the M-C Belmar Operating Agreement) as follows
(collectively, the “Amended Belmar Interests”):



i.  
The capital account of Mack Belmar in M-C Belmar shall be debited $2,000,000;



ii.  
The capital account of Gale Investments in M-C Belmar shall be credited with a
deemed contribution of $2,000,000 (the “Gale Contribution Amount”);



iii.  
Mack Belmar’s right to receive the CLI Investor Preferential Return shall be
terminated;



iv.  
The distribution of Net Cash Flows shall be payable:



1.  
First, to Mack Belmar until it shall have received payments of Net Cash Flows
equal to the aggregate amount of all funds invested by Mack Belmar in M-C Belmar
less the Gale Contribution Amount;



2.  
Second, to Gale Investments until it shall have received payments of Net Cash
Flows equal to the Gale Contribution Amount; and



3.  
Thereafter, to Mack Belmar and Gale Investments in accordance with their
respective Payout Percentages (as defined in the M-C Belmar Operating
Agreement).



c.  
The parties hereto shall negotiate in good faith to modify the M-C Belmar
Operating Agreement so as to effect the intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated to the greatest extent possible, it being
expressly understood that Mack Belmar shall remain the majority holder of the
Percentage Interests in M-C Belmar and continue to exercise sole management
control of M-C Belmar.



2.  
Acceleration of Earnout Payments.  Notwithstanding anything to the contrary in
that certain Amendment No. 8 to the Contribution Agreement dated as of May 23,
2007, it is expressly understood and agreed by MCRLP and the Sellers that the
aggregate $6,000,000 in payments due to the Sellers from MCRLP in two equal
installments on May 9, 2008 and May 9, 2009 pursuant to Section 2.02(c) of the
Contribution Agreement, as amended, shall be deemed to be paid in full on the
date hereof and shall consist of the following:

 
 
2

--------------------------------------------------------------------------------



 
a.  
$4,000,000 in cash to be paid by MCRLP or its affiliate to the Sellers; and



b.  
The issuance of the Transferred Interests in consideration of the Amended Belmar
Interests.



it being expressly understood by the parties that these transactions shall be
deemed accomplished by a wire transfer of immediately available funds of
$4,000,000 by MCRLP or its affiliate to Gale Investments or its designated
affiliate pursuant to wire transfer instructions attached hereto as Exhibit A.


3.  
Excluded Assets.



a.  
It is mutually acknowledged and agreed by the parties to this Agreement that any
commissions (the “Commissions”) payable to The Gale Real Estate Advisors
Company, L.L.C. (“Gale Advisors”) in connection with that certain Expansion
Option Agreement by and between Gale 55 Corporate Associates II, LLC (“Gale II”)
and Aventis Inc. (the “Expansion Option Agreement”) and pursuant to that certain
Management/Leasing Agreement by and between Gale 55 Corporate Associates, LLC,
The Gale Services Company, L.L.C. and Gale Advisors (the “Management Agreement”)
in the amount of $2,336,891 are an Excluded Asset described in Section 5.11(c)
of the Contribution Agreement. Upon exercise of the expansion option specified
in the Expansion Option Agreement:



i.  
If Gale II fails to pay all or any portion of the Commissions to Gale
Investments, then MCRLP shall pay to Gale Investments or its designated
successors or assigns up to one-half (1/2) of the amount of such unpaid portion
of the Commissions (the “MCRLP Contribution”); provided, however, that the
aggregate amount of MCRLP’s contributions for the payment of the Commissions,
either directly through the payment of the MCRLP Contribution or indirectly
through the funding of any capital call properly made for such purpose, shall
not exceed $769,000.



ii.  
MCRLP shall not, directly or indirectly through its affiliates and subsidiaries
as a partner in Gale II, object to or block the payment of any Commissions and
will consent to and fund any capital call properly made for the same; provided,
however, that the aggregate amount of MCRLP’s contributions for the payment of
the Commissions, either directly in the form of the MCRLP Contribution or
indirectly through the funding of any capital call properly made for such
purpose, shall not exceed $769,000.



iii.  
If requested in writing by Gale Investments, MCRLP shall accept the payment of
any Commissions on behalf of Gale Investments and distribute such Commissions in
accordance with the written instructions of Gale Investments.

 
 
 
3

--------------------------------------------------------------------------------



 
iv.  
MCRLP hereby undertakes to pay to Gale Investments or its designated successors
or assigns any portion of the Commissions received by MCRLP or any of its
subsidiaries or affiliates.



v.  
It is expressly understood and agreed by the parties to this Agreement that,
except for the MCRLP Contribution, MCRLP shall have no obligation to take or
cause to be taken any action to solicit the payment of the Commissions.



vi.  
In the event that Aventis Inc. does not exercise its expansion option and Gale
II becomes entitled to the $7,000,000 penalty payable to such entity under the
terms of the Expansion Option Agreement, any portion of such penalty payable to
MCRLP or any of its subsidiaries or affiliates shall not be considered an
Excluded Asset and MCRLP shall be entitled to retain such penalty.



4.  
Expense Reimbursements.



a.  
MCRLP hereby waives and forfeits all rights, title and interest to any
reimbursement under Section 7.07 of the Non-Portfolio Property Agreement only
for services performed by Mark Yeager, whether prior to or after the date
hereof.



b.  
All other reimbursements under Section 7.07 of the Non-Portfolio Property
Agreement for services performed by persons other than Mark Yeager, whether
prior to or after the date hereof, shall continue in full force and effect in
accordance with the terms thereof; provided, however, that such sum shall not be
required to be paid currently, but shall accrue and include a carrying charge of
6% per annum, compounded monthly, commencing on the date hereof (the “Expense
Accruals”).  The amount of the Expense Accruals shall be credited toward MCRAC’s
Rock Cash Contribution under Section 2.03(f) of the Non-Portfolio Property
Agreement in furtherance of MCRAC’s acquisition of the Rock GW Office Interests,
subject to the satisfaction of all of the conditions of Section 2.06(b) of the
Non-Portfolio Property Agreement.  If, as of May 9, 2009, the acquisition of the
Rock GW Office Interests by MCRAC has not closed for any reason (other than a
breach by MCRAC of its obligations under the Non-Portfolio Property Agreement),
then:



i.  
The then outstanding balance of the Expense Accruals, with accrued carrying
charges through and as of May 9, 2009 or until paid, plus an additional
$1,000,000 in cash, shall be paid by Gale/Yeager Investments LLC to MCRLP within
three (3) business days; and

 
 
 
4

--------------------------------------------------------------------------------



 
ii.  
All other terms and conditions of the Non-Portfolio Property Agreement shall
remain in full force and effect.



c.  
Gale/Yeager Investments LLC hereby pledges to MCRLP, and grants to MCRLP a
security interest in, Gale/Yeager Investments LLC’s interests in the Rock GW
Office Interests, and any related rights to payment, profits, distributions in
connection therewith, as the case may be, and all proceeds therefrom, including
any securities and moneys received, whether now existing or acquired, as
security for the prompt and complete performance of Gale/Yeager Investments
LLC’s obligations under paragraph (b) of Section 4 of this Agreement.



5.  
Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to either party hereto. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.  If any term or other
provision of this Agreement is inconsistent or in conflict with a term or
provision of any other oral or written agreement or arrangement between the
parties hereto, the terms of this Agreement shall supersede all such prior
agreements or arrangements.



6.  
PFV Capital Call.  MCRLP hereby acknowledges and agrees that it will, either
directly or indirectly through its affiliates and subsidiaries, consent to any
capital call made under the operating agreements of The Gale PFV Investor
Company, L.L.C., GMW Village Associates, LLC or GE/Gale Funding LLC relating to
MCRLP’s interests in The Gale PFV Investor Company, L.L.C. for the purpose of
paying accrued and unpaid management fees and expenses, regardless of when
earned (collectively, the “PFV Accruals”).  MCRLP, either directly or indirectly
through its affiliates and subsidiaries, will consent to and fund any capital
call properly made for the purpose of paying the PFV Accruals, and in the event
of such a capital call, MCRLP further undertakes to pay to Gale Investments or
its designated successors or assigns Gale Investments’ portion of the PFV
Accruals.

 
7.  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Delaware without reference to its
principles regarding conflicts of laws.

 
8.  
Waiver.  Any party to this Agreement may (a) extend the time for the performance
of any of the obligations or other acts of the other party, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered by the other party pursuant hereto, or (c)
waive compliance with any of the agreements of the other party or conditions to
such party’s obligations contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the party to be
bound thereby. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement. The
failure of either party hereto to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.

 
 
 
5

--------------------------------------------------------------------------------


 
 
9.  
Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 
10.  
Counterparts.  This Agreement may be executed and delivered (including by
facsimile transmission or portable document format (PDF)) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.

 
11.  
No Third Party Beneficiaries.  This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Agreement.

 




[Signature Pages Follow]

         

6

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have executed, or have caused this
Agreement to be executed, as of the day and year first above written.
 


GCF II INVESTOR LLC


By:           /s/ Stanley C. Gale
Name:   Stanley C. Gale
Title:     Managing Member




THE GALE INVESTMENTS COMPANY, LLC


By:           /s/ Stanley C. Gale
Name:   Stanley C. Gale
Title:     Managing Member




GALE & WENTWORTH VREELAND, LLC


By:           /s/ Stanley C. Gale
Name:   Stanley C. Gale
Title:     Managing Member




GALE URBAN SOLUTIONS LLC


By:           /s/ Stanley C. Gale
Name:   Stanley C. Gale
Title:     Managing Member




MSGW-ONE CAMPUS INVESTORS, LLC


By:           /s/ Stanley C. Gale
Name:   Stanley C. Gale
Title:     Managing Member




SCG HOLDING CORP.


By:           /s/ Stanley C. Gale
Stanley C. Gale
Chief Executive Officer



  

7

--------------------------------------------------------------------------------



STANLEY C. GALE


/s/ Stanley C. Gale




MARK YEAGER


/s/ Mark Yeager




MACK-CALI REALTY, L.P.


By:           Mack-Cali Realty Corporation, its general partner


By:           /s/ Mitchell E.  Hersh
Mitchell E. Hersh
President and Chief Executive Officer




MACK-CALI REALTY ACQUISITION CORP.


By:           /s/ Mitchell E.  Hersh
Mitchell E. Hersh
President and Chief Executive Officer




MACK-CALI BELMAR REALTY, LLC


By:           Mack-Cali Services, Inc., its sole member


By:           /s/ Mitchell E.  Hersh
Mitchell E. Hersh
President and Chief Executive Officer




M-C BELMAR, LLC


By:           Mack-Cali Belmar Realty, LLC, its Manager


By:           Mack-Cali Services, Inc., its sole member


By:           /s/ Mitchell E.  Hersh  
Mitchell E. Hersh
President and Chief Executive Officer

        

8

--------------------------------------------------------------------------------





GALE/YEAGER INVESTMENTS LLC


By:           /s/ Mark Yeager
Name:   Mark Yeager
Title:     Member



              

9

--------------------------------------------------------------------------------


